UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


JOHN T. SCULL,

                                    Plaintiff,

                                                                 DECISION AND ORDER
              v.                                                   15-CV-309A

PATRICK K. HENNEGAN,
THOMAS G. EWING,
ROGER TREVINO and
JOHN P. BARTOLOMEI,
BRIAN DALPORTO,
NIAGARA FALLS REDEVELOPMENT LLC,
11TH STREET PROPERTIES LLC,
CLARKSVILLE LAND COMPANY LLC,
HOWARD MILSTEIN (owner NFR),
CITY OF NIAGARA FALLS NEW YORK,


                                    Defendants.


       This case was referred to Magistrate Judge Jeremiah J. McCarthy, pursuant to

28 U.S.C. § 636(b)(1)(B). On May 14, 2018, Judge McCarthy filed a Report and

Recommendation (Dkt. No. 119), recommending that pro se Plaintiff John T. Scull’s

motion for partial summary judgment (Dkt. No. 102) be denied.

       On June 1, 2018, the Plaintiff filed objections to the Report and

Recommendation (Dkt. No. 121). Each Defendant has responded to the Plaintiff’s

objections. The Plaintiff has also filed “supplementing objections” (Dkt. 122) and a

motion to “amend his objections” (Dkt. 133). Given the Plaintiff’s pro se status, and in

light of the fact that no party has objected to these procedurally-irregular filings, the

Court has considered these documents as part of the Plaintiff’s original objections.
       Pursuant to 28 U.S.C. § 636(b)(1), this Court must review de novo those portions

of the Report and Recommendation to which objections have been made. Upon de

novo review, and after reviewing the submissions from the parties, the Court adopts

Judge McCarthy’s recommendations. As Judge McCarthy’s summary of the record

demonstrates, the Plaintiff has not shown that, when the facts are viewed in the light

most favorable to the Defendants, there is no genuine dispute over whether (1) the

Plaintiff is the owner of the 8' x 12' bulldog kiosk that was allegedly stolen; (2) the

municipal defendants are entitled to qualified immunity; and (3) the City of Niagara Falls

is liable for the Plaintiff’s claims. See generally Monell v. Dep’t of Soc. Servs., 436 U.S.

658 (1978). Thus, for the reasons set forth in Magistrate Judge McCarthy’s Report and

Recommendation, the Plaintiff’s motion for partial summary judgment is denied.

       Finally, the Plaintiff’s objections suggest, e.g., Dkt. 133 at 2, that the Plaintiff

intends to attempt to take an interlocutory appeal if the Court denies his motion for

partial summary judgment. Because “the filing of a notice of appeal is an event of

jurisdictional significance,” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58

(1982), and because a federal court has “an independent obligation to determine

whether subject-matter jurisdiction exists, even in the absence of a challenge from any

party,” Arbaugh v. Y&H Corp., 546 U.S. 500, 514 (2006), the Court sua sponte

considers whether the Plaintiff’s anticipated notice of appeal will divest the Court of

subject-matter jurisdiction.

       “A district court’s denial of summary judgment is ordinarily not an appealable ‘final

decision’ within the meaning of 28 U.S.C. § 1291,” and none of the limited exceptions to

the final-decision rule appears to be implicated by this Decision and Order. Tolbert v.
Queens College, 164 F.3d 132, 138 (2d Cir. 1999). See also Plumhoff v. Rickard, 134 S.

Ct. 2012, 2018 (2014) (“An order denying a motion for summary judgment is generally not

a final decision within the meaning of § 1291 and is thus generally not immediately

appealable.”)   The Plaintiff’s anticipated notice of appeal therefore appears to be

premature.

       Although the filing of a notice of appeal typically divests a district court of subject-

matter jurisdiction, see Griggs, 459 U.S. at 58, a premature notice of appeal does not

do so. See United States v. Rodgers, 101 F.3d 247, 251-52 (2d Cir. 1996). The Court

therefore concludes that, notwithstanding the Plaintiff’s anticipated notice of

interlocutory appeal, the Court retains subject-matter jurisdiction over this case.


       The matter is recommitted to Judge McCarthy for further proceedings.

       IT IS SO ORDERED.



                                           ___s/Richard J. Arcara__________
                                           HONORABLE RICHARD J. ARCARA
                                           UNITED STATES DISTRICT COURT


Dated: November 1, 2018
